DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, Miller teaches the amended claimed subject matter as discussed herein below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “the electric field generated by applying the bias voltage to the housing has a first component in a first direction that intersects a second direction…and has a second component in a third direction that intersects the first direction and the second direction.”  Specifically, the specification does not teach the broader term intersect, the specification only teaches that the components are perpendicular.  The full scope of the claim allows for the components to provide any intersection with the first and second direction, however any other direction besides perpendicular previously claimed is not supported or addressed in the written specification to show the applicant had possession of the broader, more generic invention.  For instance figure 4 shows the ion flow through the FAIMS device.  Housing 151 is applied with a voltage ([0070] of the published application).  Figure 5, shows the housing 151 having a square cross-section, clearly the resulting field would be perpendicular to the flow direction into the page of figure 5.  This is supported throughout the specification see for instance abstract and paragraph [0006].  Moreover, in order for the field direction to be any other direction than the disclosed and previously claimed “perpendicular” direction, either the housing 151 or the ion flow would have to be in some other angle rather than perpendicular.  Since any other relative angle between the ion flow and the housing is not disclosed, the applicant has failed to show possession of the broader more generic claimed invention such that the claims meet the written description requirement under 35 USC § 112(a).
Claims 2-9 lack written description by virtue of their dependencies on rejected claim 1.
Claim 10 requires similar language as above and thus also fails to meet the written description requirement.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US pgPub 2006/0222562).
Regarding claim 1, Miller et al. teach a field asymmetric ion mobility analysis system (figs. 1, 3a-3e and 10a) comprising: 
an ionizer (16) configured to ionize sample gas so as to have a first polarity ([0140] or [0076], note either negative or positive ions are interpreted to be the first polarity), the ionizer including a discharge electrode (corona discharge see [0116]); 
an ion filter (24) including a first electrode provided opposite a second electrode (20/24 respectively); 
a detection circuit (40/26/36) including an ion detection electrode (28/30), the detection circuit being configured to detect a current generated upon collision of at least a part of ions of the sample gas with the ion detection electrode (detection electrodes 28/30 detect ions, amplifiers 36 attached to 28/30, thus since amplifier amplify current, the detectors detect current of the ions); 
a housing accommodating the ionizer and the detection circuit, the housing extending in a flow direction of the sample gas (as seen in figure 1, figures 3a-3e show the housing formed by a spacer between two substrates comprising the ionization unit 109,  filter 120, detector 122/132); and 
a voltage generation circuit (fig. 1, 42/44) configured to apply a bias voltage having the first polarity to the housing to generate an electric field inside the housing between the ionizer and the detection circuit (Vcomp/VRF applied to the filter electrode, filter electrode is a metallized portion of the housing [0093].  Alternatively, see figure 10a showing concentration electrodes that are “implemented before…ion filtering (paragraph [0168]), concentration electrodes inherently require a voltage generator circuit), wherein 
the housing is formed to include 
a conductive portion on an inlet side of the housing in the flow direction of the sample gas (concentration electrodes of figure 10a upstream filter see figures 10a [0168] or filter electrodes see discussion above); and 
an insulating portion on an outlet side of the housing in the flow direction of the sample gas (figure 3b shows metallization regions forming filter and detector are positioned on substrate 110, [0149] teaches the filter and detector electrodes are isolated to prevent interfering with ion detection, the separation is achieved by building on insulated substrates.  Thus, the outlet side of the DMS is insulated via substrate 110), and  
the electric field generated by applying the bias voltage to the housing has a first component in a first direction that intersects a second direction parallel to a flow direction of the sample gas; and has a second component in a third direction that intersects the first direction and the second direction (as seen in figure 10a, the ion flow direction is into the page.  Alternatively see figure 10H when concentrator electrode is combined with filter electrodes).
Regarding claim 2, Miller et al. teach wherein the housing is formed in an annular shape continuous in a circumferential direction of the housing ([0197])
Regarding claim 3, Miller et al. teach wherein the housing is conductive (via metallization of the housing, it is conductive at concentrator (fig. 10a), filter and detector).
Regarding claim 4, Miller teaches wherein the housing includes: a frame having an insulating property (insulating spacer 112, see figure 3a and paragraph [0099]); and an electrode provided inside the frame (either filter 120/130 or concentration electrodes in figures 10a-h) and the voltage generation circuit applies the voltage having the first polarity to the electrode (as seen in figure 10a or applying voltages to filter electrodes ).
Regarding claim 5, Miller teaches an ion filter provided between the ionizer and the detection circuit (filter 120/130 between 109 and 122/132).
Regarding claim 6, Miller teaches the conductive portion of the housing extends at least between the ionizer and the ion filter (see discussion in paragraph [0168], note since concentrator electrodes may be implemented before ion filtering, they inherently are between the ion source and ion filter in order to achieve the concentrator effect).
Regarding claim 7, Miller et al. teach wherein the voltage generation circuit applies an offset voltage to an electrode included in the ion filter (either CV 44 in figure 1 or the voltages applied to concentration electrodes in figure 10H).
Claim 10 is commensurate in scope and anticipated for the same reasons above in claim 1.



Claim 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US pgPub 2003/0132380).
Regarding claim 1, Miller et al.  teaches a field asymmetric ion mobility analysis system (figure 1) comprising: 
an ionizer (18) configured to ionize sample gas (12) so as to have a first polarity (ions 38 in figure 2, either positive or negative), the ionizer including a discharge electrode ([0021] teaches the ionization source may include a corona discharge device which requires a discharge electrode);
an ion filter (24) including a first electrode provided opposite a second electrode (20 opposite 22);
a detection circuit (30)  including an ion detection electrode (35, [0047]), the detection circuit being configured to detect a current generated upon collision of  at least a part of ions of the sample gas with the ion detection electrode ([0047]1);  5
a housing (see figure 1) accommodating the ionizer (18) and the detection circuit (35), the housing extending in a flow direction of the sample gas (as seen in figure 1, 18 extending in the flow direction 26); and 
a voltage generation circuit (28 in figures 1 and 4) configured to apply a bias voltage having the first polarity to the housing (fig. 4, voltage applied to 56a/56b of housing [0056] confines the ions paths to the center.  In order for the paths to be confined to the center, the polarity of the field must inherently be the same as the ions.  That is, if it were the opposite polarity, the ions would be attached to the spacers instead of confined to the center) to generate an electric field inside the housing (0051) between the ionizer and the detection circuit (since ions are confined to the path by spacers, the spacers are between the ionizer (i.e. ions have already been generated) and the detector (ions have not yet been detected)), wherein 
the housing is formed to include a conductive portion on an inlet side of the housing in the flow direction of the sample gas (spacer confinement electrodes 56a-56h in figure 6 ([0054] teaches confinement electrodes 56a-h and paragraph [0051] teaches 56a-b produce a confining electric field and act as spacers for substrates 52 and 54) are on an inlet side of the housing as indicated by arrow 26); and
an insulating portion on an outlet side of the housing in the flow direction of the sample gas (substrates 52 and 54 in figure 6 are made of glass, thus insulating see paragraph [0051], the substrates are exposed between electrodes thus at outlet side of the housing), and
the electric field generated by applying the bias voltage to the housing (see above)
has a first component in a first direction (electric field from electrodes 56a/56b2) perpendicular to a second direction parallel to a flow direction of the sample gas (direction of gas flow is into the page seen in figure 4);
has a second component in 10a third direction perpendicular to the first direction and the second direction (voltage applied between electrodes 20 and 22 which is top to bottom of the page) 
Regarding claim 2, Miller teaches wherein the housing is formed in an annular shape continuous in a circumferential direction of the housing (note drift tube is an annular shape continuous in a circumferential direction, see paragraph [0005].  See also cross sectional view in figure 4 showing the spacers forming an annular shape continuous in a circumferential direction.  Figure 4 shows the same shape as figure 5 of the instant invention which is a cross-sectional view of the first embodiment ([0012] of the instant published application) disclosed to be of the claimed annular shape ([0075]).  Therefore, it is interpreted that a square shape is within the claimed language).
Regarding claim 3, Miller et al. teaches wherein the housing is conductive (spacers are part of the housing and conductive since they can generate an electric field when a voltage is applied ([0051])).
Regarding claim 4, Miller et al. teaches wherein the housing includes: a frame having an insulating property ([0051] glass substrates); and 20an electrode provided inside the frame (spacers, [0051]), and the voltage generation circuit applies the voltage having the first polarity to the electrode ([0051]).
Regarding claim 5, Miller et al. teaches an ion filter (20/22 (figure 4 or 6)) provided 25between the ionizer (18) and the detection circuit (32a-e, figure 6, [0054] or figure 1, 35).
Regarding claim 6, Miller et al.  teaches the conductive portion of the housing extends at least between the ionizer and the ion filter (figure 6, shows 56 between filter 22 and ionizer 18).
Regarding claim 7, Miller et al. teaches wherein the voltage generation circuit applies an offset voltage to an electrode included in the ion filter ([0054]).
Claim 10 is commensurate in scope and anticipated for the same reasons above in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either Miller reference above in view of Malkar et al. (US pgPub 2019/0357763)
Regarding claim 8 both Miller references teach a gas analysis system comprising the FAIMS system of claim 1.
However, neither reference suggests analyzing feces odor.
However, Malkar et al. is evidenced that fecal matter is used in FAIMS gas analyzer ([0011] teaches FAIMS to analyze fecal matter in stool, [0013] the type of FAIMS analysis apparatus and [0024] teaches it is a gas analysis).
Malkar et al. modifies the device of either Miller by suggesting analysis of fecal gas.
Since both devices are directed towards FAIMS analysis, it would have been obvious to one of ordinary skill in the art to analyze a fecal gas sample as in Malkar in the device of either Miller because FAIMS analyzes a sample quickly without lengthy delays ([0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either Miller reference in view of Davis et al. (US pgPub 2005/0085740).
Regarding claim 9 both Miller references teach a gas analysis system comprising the FAIMS system of claim 1.
However, neither reference suggests analyzing exhaled gas.
Davis teaches analyzing exhaled breath ([0084]-[0085]).
Davis modifies the device of either Miller by suggesting the use of FAIMS to analyze exhaled breath.
Since both devices are directed towards FAIMS, it would have been obvious to one of ordinary skill in the art to analyze exhaled breath because it would provide FAIMS would provide early indicators of infection from bioweapon agents ([0193]).
Relevant art of interest to the applicant:
Millar (US pgPub 2011/0101214) teaches in paragraph [0099] “structural electrodes 44x, 46x, take the place of the substrates 52, 54, and are mounted at and separated by insulating spacers 53, 55, forming flow path 30 within. At one end of the flow path, sample preparation section 10A supplies the ions to the filter section 10B, and at the other end, the filtered ions pass into an output section 10C. In the same manner that the substrates serve a structure function and form a housing, so too the structural electrodes 44x, 46x serve the function of a housing, as well as being electrodes. As with the substrates, the outer surface of these electrodes may be planar or not, and may be covered by an insulated surface 61.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note US 2005/0085740 teaches the general method of a FAIMS device.  Paragraph [0070] teaches “Once the selected ion species passes the ion filter electrodes, it is detected as an ion current upon collision with the detector electrodes”. Therefore, the detector electrodes collecting ions in Miller are interpreted to detect ion current because Miller teaches a similar FAIMS device as Davis.
        2 Note similarly WO0108197 Submitted with the IDS of 23 April 2020 teaches the same figure 4.  In the figure 4 of WO0108197 arrows show the direction of electrodes 56a/56b perpendicular to that of the field formed between electrodes 20 and 22.  The same is seen in JP2014194427, figure 4 even more clearly.